MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Apr 03 2020, 8:08 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Shannon R. Mears                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Jesse R. Drum
                                                          Supervising Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Angelica Ramirez Gonzalez,                                April 3, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2391
        v.                                                Appeal from the Hendricks
                                                          Superior Court
State of Indiana,                                         The Honorable Mark A. Smith,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          32D04-1808-CM-1195



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020                 Page 1 of 9
                                               Case Summary
[1]   Angelica Ramirez Gonzalez (“Gonzalez”) appeals her convictions for

      Operating a Vehicle with a Blood Alcohol Content of .08% per 100 milliliters of

      blood, a Class C misdemeanor,1 and a Class C traffic infraction for failure to

      use a turn signal when changing lanes.2 We affirm.



                                                         Issues
[2]   Gonzalez presents two issues for review:


                 I.       Whether the trial court abused its discretion by admitting
                          evidence obtained in violation of Gonzalez’s rights under
                          the Fourth Amendment to the United States Constitution
                          or Article 1, Section 11 of the Indiana Constitution; and


                 II.      Whether sufficient evidence supports the traffic infraction
                          conviction.




      1
          Ind. Code § 9-30-5-1.
      2
          I.C. § 9-21-8-24(3). Indiana Code Section 9-21-8-24 provides: “A person may not:

                 (1) slow down or stop a vehicle;
                 (2) turn a vehicle from a direct course upon a highway; or
                 (3) change from one (1) traffic lane to another;
      unless the movement can be made with reasonable safety. Before making a movement described in this
      section, a person shall give a clearly audible signal by sounding the horn if any pedestrian may be affected by
      the movement and give an appropriate stop or turn signal in the manner provided in sections 27 through 28
      of this chapter if any other vehicle may be affected by the movement.”



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020                       Page 2 of 9
                                Facts and Procedural History
[3]   At around 2:30 a.m. on August 14, 2018, Hendricks County Sheriff’s Deputy

      Travis Kahl (“Deputy Kahl”) was traveling westbound on U.S. 40 in Plainfield

      when he observed Gonzalez move her vehicle from the left traffic lane into a

      turn lane without first activating her turn signal.3 Deputy Kahl initiated a traffic

      stop. He detected an odor of alcohol emanating from Gonzalez’s vehicle and

      observed that Gonzalez had bloodshot eyes. Deputy Kahl administered three

      field sobriety tests, two of which Gonzalez failed. After Gonzalez provided an

      insufficient breath sample for testing, she consented to a blood draw. The

      results indicated that her blood alcohol content was 0.119 per 100 milliliters of

      blood.


[4]   The State charged Gonzalez with Operating While Intoxicated, with

      endangerment, a Class A misdemeanor,4 Operating a Vehicle with a Blood

      Alcohol Content of .08 or more, and failure to signal a lane change. On August

      13, 2019, Gonzalez was tried in a bench trial.


[5]   Gonzalez moved to suppress the evidence obtained as a result of her detention,

      arguing that Deputy Kahl lacked reasonable suspicion to initiate a traffic stop.

      At the conclusion of Deputy Kahl’s testimony, the trial court denied the motion

      to suppress and proceeded with the trial. Gonzalez was acquitted of the Class




      3
          After the lane change, Gonzalez used a turn signal and turned into a gas station.
      4
          I.C. § 9-30-5-2.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020           Page 3 of 9
      A misdemeanor and convicted of the Class C misdemeanor and infraction as

      charged. She was sentenced to 60 days imprisonment, with 58 days suspended.

      Gonzalez filed a motion to correct error, which the trial court denied.

      Gonzalez now appeals.



                                 Discussion and Decision
                                     Admission of Evidence
[6]   The trial court has broad discretion to rule on the admissibility of evidence.

      Thomas v. State, 81 N.E.3d 621, 624 (Ind. 2017). Generally, evidentiary rulings

      are reviewed for an abuse of discretion and reversed when admission is clearly

      against the logic and effect of the facts and circumstances. Id. However, when

      a challenge to an evidentiary ruling is predicated on the constitutionality of a

      search or seizure of evidence, it raises a question of law that is reviewed de

      novo. Id. The State has the burden to demonstrate that the measures it used to

      seize information or evidence were constitutional. State v. Rager, 883 N.E.2d
136, 139 (Ind. Ct. App. 2008). We review conflicting evidence most favorable

      to the trial court’s ruling. Hansbrough v. State, 49 N.E.3d 1112, 1114 (Ind. Ct.

      App. 2016), trans. denied.


[7]   Gonzalez claims that the circumstances known to Deputy Kahl when he

      initiated the traffic stop failed to provide reasonable suspicion of criminality as

      required by the Fourth Amendment to the United States Constitution. She

      acknowledges that Indiana Code Section 9-21-8-24 requires that lane changing

      be accompanied by a turn signal if any other vehicle may be affected.
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020   Page 4 of 9
      Additionally, Gonzalez acknowledges Deputy Kahl’s testimony that he

      personally observed her change lanes without first signaling. However,

      Gonzalez suggests that she was operating her vehicle adequately under the

      circumstances, that is, there was a concrete median leading up to the turn lane

      (so no traffic could approach on that side), and there was significant space

      between her vehicle and Deputy Kahl’s vehicle, the sole vehicle nearby.


[8]   The Fourth Amendment “regulates all nonconsensual encounters between

      citizens and law enforcement officials.” Thomas, 81 N.E.3d at 625. The Fourth

      Amendment guarantees that:


              The right of the people to be secure in their persons, houses,
              papers, and effects, against unreasonable searches and seizures,
              shall not be violated, and no Warrants shall issue, but upon
              probable cause, supported by Oath or affirmation, and
              particularly describing the place to be searched, and the persons
              or things to be seized.


      U.S. Const. amend. IV.


[9]   The Fourth Amendment prohibits unreasonable searches and seizures, and a

      traffic stop is a seizure that must comply with the Fourth Amendment. McLain

      v. State, 963 N.E.2d 662, 666 (Ind. Ct. App. 2012), trans. denied. To conduct a

      traffic stop, an officer needs “at least reasonable suspicion that a traffic law has

      been violated.” Meredith v. State, 906 N.E.2d 867, 869-70 (Ind. 2009) (citing

      Whren v. United States, 517 U.S. 806, 809-10 (1996)). Reasonable suspicion

      entails a minimum level of objective justification for a stop that is more than an

      inchoate and unparticularized hunch. Cardwell v. State, 666 N.E.2d 420, 422
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020   Page 5 of 9
       (Ind. Ct. App. 1996), trans. denied. The “decision to stop a vehicle is valid so

       long as [the officer’s] on-the-spot evaluation reasonably suggests that

       lawbreaking occurred.” Id. at 870. “[E]ven a minor traffic violation is

       sufficient to give an officer probable cause to stop the driver of a vehicle.”

       Austin v. State, 997 N.E.2d 1027, 1034 (Ind. 2013).


[10]   Deputy Kahl testified that he observed Gonzalez make a lane change without

       signaling, and that he was driving in proximity such that he could have been

       affected. The State established that the traffic stop was supported by reasonable

       suspicion.


[11]   Also, Gonzalez argues that the traffic stop was an unreasonable intrusion

       conducted in violation of her rights under Article 1, Section 11 of the Indiana

       Constitution, which provides:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable search or seizure, shall
               not be violated; and no warrant shall issue, but upon probable
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.


[12]   “Although this language tracks the Fourth Amendment verbatim, we proceed

       somewhat differently when analyzing the language under the Indiana

       Constitution than when considering the same language under the Federal

       Constitution.” Trimble v. State, 842 N.E.2d 798, 803 (Ind. 2006). “Instead of

       focusing on the defendant’s reasonable expectation of privacy, we focus on the

       actions of the police officer, concluding that the search is legitimate where it is
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020   Page 6 of 9
       reasonable given the totality of the circumstances.” Id. The State has the

       burden to demonstrate that the police intrusion was reasonable. D.F. v. State, 34
N.E.3d 686, 690 (Ind. Ct. App. 2015), trans. denied.


[13]   When reviewing whether the police intrusion was reasonable, we will consider

       the following factors in assessing reasonableness: “1) the degree of concern,

       suspicion, or knowledge that a violation has occurred, 2) the degree of intrusion

       the method of the search or seizure imposes on the citizen's ordinary activities,

       and 3) the extent of law enforcement needs.” Litchfield v. State, 824 N.E.2d 356,

       361 (Ind. 2005).


[14]   The degree of intrusion is viewed from the point of view of the defendant. See

       Duran v. State, 930 N.E.2d 10, 19 (Ind. 2010). Gonzalez characterizes the

       intrusion into her activities as “minimal,” but argues that Deputy Kahl did not

       reasonably have a “high degree of concern” because Gonzalez did not commit

       “an egregious offense.” Appellant’s Brief at 15. We would agree with

       Gonzalez that failure to employ a traffic signal in these circumstances is not an

       egregious offense. However, concern that a violation has been committed is not

       dependent upon the severity of the violation. Deputy Kahl personally observed

       Gonzalez change lanes without a signal. As for the extent of law enforcement

       needs, Deputy Kahl was assigned to patrol the public highway during early

       morning hours and look out for public safety. Again, his focus was not

       constrained to severe offenses. Given the totality of the circumstances, Deputy

       Kahl did not act unreasonably, in violation of the Indiana Constitution, when

       he initiated the instant traffic stop.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020   Page 7 of 9
                                  Sufficiency of the Evidence
[15]   Gonzalez claims that she was found guilty of a violation of Indiana Code

       Section 9-21-8-24(1) (pertaining to unsafe slowing or stopping of a vehicle) and

       that the conviction lacks sufficient evidentiary support. Notwithstanding the

       apparent scrivener error in the Chronological Case Summary, Gonzalez was

       charged with, and convicted of, a violation of Indiana Code Section 9-21-8-

       24(3) (pertaining to lane change without a signal).


[16]   To establish this offense, which was reflected in the Complaint and Summons5

       served upon Gonzalez, the State had to show beyond a reasonable doubt that

       Gonzalez changed lanes but failed to give a signal when another vehicle may

       have been affected. See Indiana Code Section 9-21-8-24(3).


[17]   When reviewing the sufficiency of the evidence needed to support a criminal

       conviction, we neither reweigh evidence nor judge witness credibility. Henley v.

       State, 881 N.E.2d 639, 652 (Ind.2008). “We consider only the evidence

       supporting the judgment and any reasonable inferences that can be drawn from

       such evidence.” Id. We will affirm if there is substantial evidence of probative

       value such that a reasonable trier of fact could have concluded the defendant

       was guilty beyond a reasonable doubt. Id.




       5
        Indiana Code Section 34-28-5-1 provides that a complaint and summons described in Indiana Code Section
       9-30-3-1 may be used to allege a traffic infraction or ordinance violation.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020                Page 8 of 9
[18]   Deputy Kahl testified that he observed Gonzalez driving in the left lane and

       move into the turn lane without using a signal. He testified that he was driving

       in proximity to Gonzalez such that his vehicle could have been affected.

       Gonzalez’s suggestion that Deputy Kahl was confused about which infraction

       was implicated is, at most, an invitation to reweigh the evidence. Sufficient

       evidence supports Gonzalez’s conviction for the traffic infraction of failure to

       use a signal when changing lanes.



                                               Conclusion
[19]   The trial court did not admit evidence obtained in violation of Gonzalez’s rights

       under the Fourth Amendment or Article 1, Section 11 of the Indiana

       Constitution. Sufficient evidence supports her conviction of the charged traffic

       infraction.


[20]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2391 | April 3, 2020   Page 9 of 9